IN THE SUPREME COURT OF THE STATE OF NEVADA


                CRISTOBAL BENAVIDES,                                         No. 85335
                                 Appellant,
                                    VS.
                                                                              FILE
                THE STATE OF NEVADA,                                          SEP 2 / 2022
                                 Respondent.
                                                                                    A. MOWN
                                                                                        E COURT



                                          ORDER DISMISSING APPEAL

                            This is a pro se appeal from an order of the district court
                denying a postconviction petition for a writ of habeas corpus. This court's
                review of this appeal reveals a jurisdictional defect. Specifically, the district
                court entered its order denying appellant's petition on June 2, 2022. The
                district court served notice of entry of that order on appellant on June 6,
                2022. Appellant did not file the notices of appeal, however, until September
                6, 2022, well after the expiration of the 30-day appeal period prescribed by
                NRS 34.575. Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994)
                (explaining that an untimely notice of appeal fails to vest jurisdiction in this
                court). Accordingly, this court lacks jurisdiction to consider this appeal, and
                             ORDERS this appeal DISMISSED.




                                                                      , J.
                                           Hardesty


                       A4,44...12             J.                   44 =wsPz                  , J.
                Stiglich                                     Herndon




SUPREME COURT
      OF
    NEVADA

(0) I947A
                cc:   Chief Judge, Eighth Judicial District Court
                      Eighth Judicial District Court, Department 17
                      Cristobal Benavides
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A